DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments, filed on 08/23/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(2) as being anticipated by Rowson et al. (Publication No. US 2013/0109370), and under 35 U.S.C. 103 as being unpatentable over Rowson et al. (Publication No. US 2013/0109370) and further in view of Basu Mallick et al. (Publication No. US 2019/0053139), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rusch (Publication No. US 2003/0100308) as shown in the followings.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	Claim(s) 1, 3, 4, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowson et al. (Publication No. US 2013/0109370) and further in view of Rusch (Publication No. US 2003/0100308). 
	Regarding claim 1. Rowson teaches a method of operating wireless User Equipment (UE) to optimize network communications for a user application (Rowson, the Abstract), the method comprising: 
 	wireless network circuitry wirelessly receiving wireless signals from multiple wireless communication networks and responsively generating network characteristics for the multiple wireless communication networks (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); 
 	user circuitry executing an operating system (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); 
 	the operating system receiving a user permission to access the network characteristics (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); 
 	transferring a call for the network characteristics to the operating system (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); 
 	the operating system receiving the call, and in response to the user permission and the call, transferring a request for the network characteristics to the wireless network circuitry (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]);   
 	the wireless network circuitry receiving the request and responsively transferring the network characteristics to the operating system (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); 
 	the operating system receiving the network characteristics and responsively transferring the network characteristics (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); and 
 	receiving the network characteristics and responsively selecting one of the multiple wireless communication networks based on the network characteristics (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]).
 	Rowson does not teach “the user application”.
	Rusch teaches “the user application” (Rusch, Figure 1, pp [20], [22]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson by incorporating teachings of Rusch, method and system for intelligent wireless communication selection wherein a wireless communication device such as a personal digital assistant (PDA), a mobile data terminal, a wireless telephone, video camera or another multimedia device, is configured with hardware and software circuitries, such as network characteristics unit, multi-channel radio controller, user preference unit, system information unit, application requirement unit and a, to perform monitoring, collecting, and selecting of the best network for wireless communication based on multiple collected factors from the network characteristics such as  quality of service for some links, network congestion, link quality, channels or bandwidth availability for some particular network or service, signal-to-noise ratio or higher bit-error-rate, etc. As such the wireless connectivity assistant is in configured with other units to provide the selection of the best network among monitored networks therefore providing more effective and efficient communication over the airwaves and also advantages for wireless devices to promptly and effectively select between available connections of different networks to optimize communications. 
 	Regarding claim 11. Rowson teaches a wireless User Equipment (UE) to optimize network communications for a user application (Rowson, the Abstract), the wireless UE comprising: 
 	wireless network circuitry configured to wirelessly receive wireless signals from multiple wireless communication networks and responsively generate network characteristics for the multiple wireless communication networks (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); 
 	user circuitry configured to execute an operating system (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); 
	the operating system configured to receive a user permission to access the network characteristics (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); 
 	configured to transfer a call for the network characteristics to the operating system (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); 
 	the operating system configured to receive the call, transfer a request for the network characteristics to the wireless network circuitry (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); 
 	the wireless network circuitry configured to receive the request and responsively transfer the network characteristics to the operating system (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); 
 	the operating system configured to receive the network characteristics (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]); and 
 	configured to receive the network characteristics and responsively select one of the multiple wireless communication networks based on the network characteristics (Rowson, Figure 1, pp [40]-[42]; Figures 6 and 7, pp [48]-[51]).
 	Rowson does not teach “the user application”.
	Rusch teaches “the user application” (Rusch, Figure 1, pp [20], [22]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson by incorporating teachings of Rusch, method and system for intelligent wireless communication selection wherein a wireless communication device such as a personal digital assistant (PDA), a mobile data terminal, a wireless telephone, video camera or another multimedia device, is configured with hardware and software circuitries, such as network characteristics unit, multi-channel radio controller, user preference unit, system information unit, application requirement unit and a, to perform monitoring, collecting, and selecting of the best network for wireless communication based on multiple collected factors from the network characteristics such as  quality of service for some links, network congestion, link quality, channels or bandwidth availability for some particular network or service, signal-to-noise ratio or higher bit-error-rate, etc. As such the wireless connectivity assistant is in configured with other units to provide the selection of the best network among monitored networks therefore providing more effective and efficient communication over the airwaves and also advantages for wireless devices to promptly and effectively select between available connections of different networks to optimize communications. 
 	Regarding claim 3. Rowson, as modified by Rusch, teaches the method of claim 1 further comprising: 
 	the user application transferring another call for the selected one of the wireless communication networks to the operating system (Rusch, Figure 1, pp [20], [22]);
 	the operating system receiving the other call and responsively transferring another request for the selected one of the wireless communication networks to the wireless network circuitry (Rowson, Figures 6 and 7, pp [48]-[51]); and 
 	the wireless network circuitry receiving the other request and responsively wirelessly exchanging user data for the user application with the selected one of the wireless communication networks (Rowson, Figures 6 and 7, pp [48]-[51]; and Rusch, Figure 1, pp [20], [22]).
 	Regarding claim 4. Rowson, as modified by Rusch, teaches the method of claim 1 wherein: 
 	the wireless network circuitry generating the network characteristics comprises determining UE antenna configurations for the multiple wireless networks (Rowson, Figures 6 and 7, pp [48]-[51]);
	the wireless network circuitry transferring the network characteristics to the operating system comprises transferring the UE antenna configurations for the multiple wireless networks to the operating system (Rowson, Figures 6 and 7, pp [48]-[51]).
	the operating system transferring the network characteristics to the user application comprises transferring the UE antenna configurations for the multiple wireless networks to the user application (Rowson, Figures 6 and 7, pp [48]-[51]; and Rusch, Figure 1, pp [20], [22]); and 
 	the user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting the one of the multiple wireless communication networks based on the antenna configurations for the multiple wireless networks (Rowson, Figures 6 and 7, pp [48]-[51]; and Rusch, Figure 1, pp [20], [22]).
	Regarding claim 13. Rowson, as modified by Rusch, teaches the wireless UE of claim 11 further comprising: 
 	the user application configured to transfer another call for the selected one of the wireless communication networks to the operating system (Rowson, Figures 6 and 7, pp [48]-[51]; Rusch, Figure 1, pp [20], [22]);
 	the operating system configured to receive the other call and responsively transfer another request for the selected one of the wireless communication networks to the wireless network circuitry (Rowson, Figures 6 and 7, pp [48]-[51]); and 
 	the wireless network circuitry configured to receive the other request and responsively wirelessly exchange user data for the user application with the selected one of the wireless communication networks (Rowson, Figures 6 and 7, pp [48]-[51]; Rusch, Figure 1, pp [20], [22]).  
 	Regarding claim 14. Rowson, as modified by Rusch, teaches the wireless UE of claim 11 wherein the network characteristics comprise UE antenna configurations for the multiple wireless networks (Rowson, Figures 6 and 7, pp [48]-[51]).  
 	

9. 	Claim(s) 2, 5, 6, 8, 9, 12, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowson et al. (Publication No. US 2013/0109370) further in views of Rusch (Publication No. US 2003/0100308) and Basu Mallick et al. (Publication No. US 2019/0053139).
  	Regarding claim 2. Rowson, as modified by Rusch, does not teach the method of claim 1 wherein the operating system receiving the user permission for the user application to access the network characteristics comprises: 
 	the operating system directing a graphic display to prompt a user to permit the user application to access the network characteristics; and the operating system receiving a user instruction from the display to permit the user application to access the network characteristics. 
 	Basu Mallick teaches:
	the operating system directing a graphic display to prompt a user to permit the user application to access the network characteristics (Basu Mallick, Figure 5, pp [30]-[34]; Figure 11, pp [80]-[81]); and 
 	the operating system receiving a user instruction from the display to permit the user application to access the network characteristics (Basu Mallick, Figure 5, pp [30]-[34]; Figure 11, pp [80]-[81]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson and Rusch, by incorporating teachings of Basu Mallick, method and system for discovery and access restricted services for user equipment, wherein a user display is provided to the user to command and select to access to the networks thus it makes convenient for users to control and select the desired networks at their interests.  
 	Regarding claim 5. Rowson, as modified by Rusch, does not teach “System Information Block (SIB)” in the method of claim 1 wherein: 
the wireless network circuitry generating the network characteristics comprises wirelessly receiving a System Information Block (SIB) that was received by the wireless network circuitry in the wireless signals; 
the wireless network circuitry transferring the network characteristics to the operating system comprises transferring the network data from the SIB to the operating system; 
the executing operating system transferring the network characteristics to the user application comprises transferring the network data from the SIB to the user application; and 
the executing user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting the one of the multiple wireless communication networks based on the network data from the SIB.  
 	Basu Mallick teaches “System Information Block (SIB)” in the method of claim 1 wherein: 
the wireless network circuitry generating the network characteristics comprises wirelessly receiving a System Information Block (SIB) that was received by the wireless network circuitry in the wireless signals (Basu Mallick, pp [27], [33], [44], [78]); 
the wireless network circuitry transferring the network characteristics to the operating system comprises transferring the network data from the SIB to the operating system (Basu Mallick, pp [27], [33], [44], [78]); 
the executing operating system transferring the network characteristics to the user application comprises transferring the network data from the SIB to the user application (Basu Mallick, pp [27], [33], [44], [78]); and 
the executing user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting the one of the multiple wireless communication networks based on the network data from the SIB (Basu Mallick, pp [27], [33], [44], [78]).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson and Rusch, by incorporating teachings of Basu Mallick, method and system for discovery and access restricted services for user equipment, wherein the System Information Block (SIB) is used in carrying network characteristic information for communication exchanging between user equipment and the network thus providing sufficient and effective communication for the user equipment to access to network services at the most sufficient time manner thus to improve the overall network resources and robust information communications.  
 	Regarding claim 6. Rowson, as modified by Rusch, does not teach the method of claim 1 wherein: 
 	the wireless network circuitry generating the network characteristics comprises selecting Public Land Mobile Network (PLMN) data from a System Information Block (SIB) that was received by the wireless network circuitry in the wireless signals; 
 	the wireless network circuitry transferring the network characteristics to the operating system comprises transferring the PLMN data from the SIB to the operating system; 
   	the executing operating system transferring the network characteristics to the user application comprises transferring the PLMN data from the SIB to the user application; and 
 	the executing user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting the one of the multiple wireless communication networks based on the PLMN data from the SIB. 
 	Basu Mallick teaches:
 	the wireless network circuitry generating the network characteristics comprises selecting Public Land Mobile Network (PLMN) data from a System Information Block (SIB) that was received by the wireless network circuitry in the wireless signals (Basu Mallick, Figure 5, pp [30]-[34]; Figure 8, pp [44]-[46]); 
 	the wireless network circuitry transferring the network characteristics to the operating system comprises transferring the PLMN data from the SIB to the operating system (Basu Mallick, Figure 5, pp [30]-[34]; Figure 8, pp [44]-[46]); 
   	the executing operating system transferring the network characteristics to the user application comprises transferring the PLMN data from the SIB to the user application (Basu Mallick, Figure 5, pp [30]-[34]; Figure 8, pp [44]-[46]); and 
 	the executing user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting the one of the multiple wireless communication networks based on the PLMN data from the SIB (Basu Mallick, Figure 5, pp [30]-[34]; Figure 8, pp [44]-[46]).
   	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson and Rusch, by incorporating teachings of Basu Mallick, method and system for discovery and access restricted services for user equipment, wherein the System Information Block (SIB) is used in carrying network characteristic information for communication exchanging between user equipment and the network, e.g., selecting of PLMN, thus providing sufficient and effective communication for the user equipment to access to network services at the most sufficient time manner thus to improve the overall network resources and robust information communications.   
	Regarding claim 8. Rowson, as modified by Rusch, does not teach the method of claim 1 wherein: 
 	the wireless network circuitry generating the network characteristics comprises selecting network data from a Radio Resource Control (RRC) in the wireless network circuitry; 
 	the wireless network circuitry transferring the network characteristics to the operating system comprises transferring the network data from the RRC to the operating system; 
 	the executing operating system transferring the network characteristics to the user application comprises transferring the network data from the RRC to the user application; and 
 	the executing user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting the one of the multiple wireless communication networks based on the network data from the RRC.  
 	Basu Mallick teaches:
 	the wireless network circuitry generating the network characteristics comprises selecting network data from a Radio Resource Control (RRC) in the wireless network circuitry (Basu Mallick, Figures 6 and 7, pp [37]-[40], [42]); 
 	the wireless network circuitry transferring the network characteristics to the operating system comprises transferring the network data from the RRC to the operating system (Basu Mallick, Figures 6 and 7, pp [37]-[40], [42]); 
 	the executing operating system transferring the network characteristics to the user application comprises transferring the network data from the RRC to the user application (Basu Mallick, Figures 6 and 7, pp [37]-[40], [42]); and 
 	the executing user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting the one of the multiple wireless communication networks based on the network data from the RRC (Basu Mallick, Figures 6 and 7, pp [37]-[40], [42]).  
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson and Rusch, by incorporating teachings of Basu Mallick, method and system for discovery and access restricted services for user equipment, wherein the communication information exchanges between the user equipment and the network are carried in RRC configuration messages in establishment of access and connection or rejection to/from the network in a sufficient and effective communication manner thus to improve the overall network resources and robust information communications.  
 	Regarding claim 9. Rowson, as modified by Rusch, does not teach the method of claim 1 wherein the user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting a Public Land Mobile Network (PLMN) for the selected one of the multiple wireless communication networks based on the network characteristics. 
 	Basu Mallick teaches “selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting a Public Land Mobile Network (PLMN) for the selected one of the multiple wireless communication networks based on the network characteristics.” (Basu Mallick, Figure 5, pp [30]-[34]; Figure 8, pp [44]-[46]).
   	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson and Rusch, by incorporating teachings of Basu Mallick, method and system for discovery and access restricted services for user equipment, wherein the System Information Block (SIB) is used in carrying network characteristic information for communication exchanging between user equipment and the network, e.g., selecting of PLMN, thus providing sufficient and effective communication for the user equipment to access to network services at the most sufficient time manner thus to improve the overall network resources and robust information communications.
 	Regarding claim 12. Rowson, as modified by Rusch, does not teach the wireless UE of claim 11 wherein the operating system is configured to receive the user permission for the user application to access the network characteristics by directing a graphic display to prompt a user for the user permission for the user application to access the network characteristics and receiving a user instruction from the display to permit the user application to access the network characteristics.
 	Basu Mallick teaches “the operating system is configured to receive the user permission for the user application to access the network characteristics by directing a graphic display to prompt a user for the user permission for the user application to access the network characteristics and receiving a user instruction from the display to permit the user application to access the network characteristics.” (Basu Mallick, Figure 5, pp [30]-[34]; Figure 11, pp [80]-[81]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson and Rusch, by incorporating teachings of Basu Mallick, method and system for discovery and access restricted services for user equipment, wherein a user display is provided to the user to command and select to access to the networks thus it makes convenient for users to control and select the desired networks at their interests.  
 	Regarding claim 15. Rowson, as modified by Rusch, does not teach the wireless UE of claim 11 wherein the wireless network circuitry is configured to generate the network characteristics by wirelessly receiving a System Information Block (SIB) in the wireless signals and wherein the network characteristics comprise network data from the SIB. 
 	Basu Mallick teaches “the wireless network circuitry is configured to generate the network characteristics by wirelessly receiving a System Information Block (SIB) in the wireless signals and wherein the network characteristics comprise network data from the SIB” (Basu Mallick, pp [27], [33], [44], [78]).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson and Rusch, by incorporating teachings of Basu Mallick, method and system for discovery and access restricted services for user equipment, wherein the System Information Block (SIB) is used in carrying network characteristic information for communication exchanging between user equipment and the network thus providing sufficient and effective communication for the user equipment to access to network services at the most sufficient time manner thus to improve the overall network resources and robust information communications.  
 	Regarding claim 16. Rowson, as modified by Rusch, does not teach the wireless UE of claim 11, wherein the wireless network circuitry is configured to generate the network characteristics by wirelessly receiving a System Information Block (SIB) in the wireless signals and wherein the network characteristics comprise Public Land Mobile Network (PLMN) data from the SIB.
 	Basu Mallick teaches “the wireless network circuitry is configured to generate the network characteristics by wirelessly receiving a System Information Block (SIB) in the wireless signals and wherein the network characteristics comprise Public Land Mobile Network (PLMN) data from the SIB” (Basu Mallick, Figure 5, pp [30]-[34]; Figure 8, pp [44]-[46]).
   	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson and Rusch, by incorporating teachings of Basu Mallick, method and system for discovery and access restricted services for user equipment, wherein the System Information Block (SIB) is used in carrying network characteristic information for communication exchanging between user equipment and the network, e.g., selecting of PLMN, thus providing sufficient and effective communication for the user equipment to access to network services at the most sufficient time manner thus to improve the overall network resources and robust information communications.   
 	Regarding claim 18. Rowson, as modified by Rusch, does not teach the wireless UE of claim 11 wherein the wireless network circuitry is configured to generate the network characteristics by selecting network data from a Radio Resource Control (RRC) in the wireless network circuitry and wherein the network characteristics comprise network data from the RRC. 
 	Basu Mallick teaches “the wireless network circuitry is configured to generate the network characteristics by selecting network data from a Radio Resource Control (RRC) in the wireless network circuitry and wherein the network characteristics comprise network data from the RRC.” (Basu Mallick, Figures 6 and 7, pp [37]-[40], [42]).  
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson and Rusch, by incorporating teachings of Basu Mallick, method and system for discovery and access restricted services for user equipment, wherein the communication information exchanges between the user equipment and the network are carried in RRC configuration messages in establishment of access and connection or rejection to/from the network in a sufficient and effective communication manner thus to improve the overall network resources and robust information communications.  
 	Regarding claim 19. Rowson, as modified by Rusch, does not teach the wireless UE of claim 11 wherein the user application is configured to select a Public Land Mobile Network (PLMN) for the selected one of the multiple wireless communication networks based on the network characteristics.
  	Basu Mallick teaches “the user application is configured to select a Public Land Mobile Network (PLMN) for the selected one of the multiple wireless communication networks based on the network characteristics.” (Basu Mallick, Figure 5, pp [30]-[34]; Figure 8, pp [44]-[46]).
   	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson and Rusch, by incorporating teachings of Basu Mallick, method and system for discovery and access restricted services for user equipment, wherein the System Information Block (SIB) is used in carrying network characteristic information for communication exchanging between user equipment and the network, e.g., selecting of PLMN, thus providing sufficient and effective communication for the user equipment to access to network services at the most sufficient time manner thus to improve the overall network resources and robust information communications.   
10. 	Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowson et al. (Publication No. US 2013/0109370) further in views Rusch (Publication No. US 2003/0100308) and of Salkintzis (Publication No. US 2017/0245316).
 	Regarding claim 10. Rowson, as modified by Rusch, does not teach the method of claim 1 wherein the user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting a wireless 27T-Mobile Docket 12779US01network slice for the selected one of the multiple wireless communication networks based on the network characteristics.  
 	Salkintzis teaches “the user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting a wireless 27T-Mobile Docket 12779US01network slice for the selected one of the multiple wireless communication networks based on the network characteristics.” (Salkintzis, Figures 4 and 5, pp [111]-[114], [124], [137]).
   	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson and Rusch, by incorporating teachings of Salkintzis, method and system for network slicing support in a wireless communication system, wherein network slice selections are optimized corresponding to application categories designed for the best support for the enhanced mobile broadband application category wherein the information exchanges between the user equipment and the network side are best supported by the system information block exchanges and radio resource control RRC messaging that provide the optimal outcome for network slice selections for the user equipment at the most sufficient and most effective manner. 
 	Regarding claim 20. Rowson, as modified by Rusch, does not teach the wireless UE of claim 11 wherein the user application is configured to select a wireless network slice for the selected one of the multiple wireless communication networks based on the network characteristics.  
 	Salkintzis teaches “the user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting a wireless 27T-Mobile Docket 12779US01network slice for the selected one of the multiple wireless communication networks based on the network characteristics.” (Salkintzis, Figures 4 and 5, pp [111]-[114], [124], [137]).
   	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson and Rusch, by incorporating teachings of Salkintzis, method and system for network slicing support in a wireless communication system, wherein network slice selections are optimized corresponding to application categories designed for the best support for the enhanced mobile broadband application category wherein the information exchanges between the user equipment and the network side are best supported by the system information block exchanges and radio resource control RRC messaging that provide the optimal outcome for network slice selections for the user equipment at the most sufficient and most effective manner. 


11. 	Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowson et al. (Publication No. US 2013/0109370) further in views of Rusch (Publication No. US 2003/0100308), Basu Mallick et al. (Publication No. US 2019/0053139) and Salkintzis (Publication No. US 2017/0245316).
 	Regarding claim 7. Rowson, as modified by Rusch, does not teach the method of claim 1 wherein: 
 	the wireless network circuitry generating the network characteristics comprises selecting network slice data from a System Information Block (SIB) that was received by the wireless network circuitry in the wireless signals; 
 	the wireless network circuitry transferring the network characteristics to the operating system comprises transferring the network slice data from the SIB to the operating system; 
 	the executing operating system transferring the network characteristics to the user application comprises transferring the network slice data from the SIB to the user application; and 26T-Mobile Docket 12779US01 
 	the executing user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting the one of the multiple wireless communication networks based on the network slice data from the SIB. 
 	Basu Mallick teaches “System Information Block (SIB) that was received by the wireless network circuitry in the wireless signals” (Basu Mallick, Figure 8, pp [44]-[46]). 
 	However, Rowson, in views of Rusch and Basu Mallick, does not teach “selecting network slice data” in the context of:
	the wireless network circuitry generating the network characteristics comprises selecting network slice data from a System Information Block (SIB) that was received by the wireless network circuitry in the wireless signals; 
 	the wireless network circuitry transferring the network characteristics to the operating system comprises transferring the network slice data from the SIB to the operating system; 
 	the executing operating system transferring the network characteristics to the user application comprises transferring the network slice data from the SIB to the user application; and 26T-Mobile Docket 12779US01 
 	the executing user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting the one of the multiple wireless communication networks based on the network slice data from the SIB. 
  	Salkintzis teaches:
 	the wireless network circuitry generating the network characteristics comprises selecting network slice data from a System Information Block (SIB) that was received by the wireless network circuitry in the wireless signals (Salkintzis, Figures 4 and 5, pp [111]-[114], [124], [137]); 
 	the wireless network circuitry transferring the network characteristics to the operating system comprises transferring the network slice data from the SIB to the operating system (Salkintzis, Figures 4 and 5, pp [111]-[114], [124], [137]); 
 	the executing operating system transferring the network characteristics to the user application comprises transferring the network slice data from the SIB to the user application (Salkintzis, Figures 4 and 5, pp [111]-[114], [124], [137]); and 26T-Mobile Docket 12779US01 
 	the executing user application selecting the one of the multiple wireless communication networks based on the network characteristics comprises selecting the one of the multiple wireless communication networks based on the network slice data from the SIB (Salkintzis, Figures 4 and 5, pp [111]-[114], [124], [137]).
 	 Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson, Rusch and Basu Mallick, by incorporating teachings of Salkintzis, method and system for network slicing support in a wireless communication system, wherein network slice selections are optimized corresponding to application categories designed for the best support for the enhanced mobile broadband application category wherein the information exchanges between the user equipment and the network side are best supported by the system information block exchanges and radio resource control RRC messaging that provide the optimal outcome for network slice selections for the user equipment at the most sufficient and most effective manner.    
 	Regarding claim 17. Rowson, as modified by Rusch, does not teach the wireless UE of claim 11 wherein the wireless network circuitry is configured to generate the network characteristics by wirelessly receiving a System Information Block (SIB) in the wireless signals and wherein the network characteristics comprise wireless network slice data from the SIB.  
 	Basu Mallick teaches “System Information Block (SIB) that was received by the wireless network circuitry in the wireless signals” (Basu Mallick, Figure 8, pp [44]-[46]). 
 	However, Rowson, in views of Rusch and Basu Mallick, does not teach “wireless network slice data”
 	Salkintzis teaches “the wireless network circuitry is configured to generate the network characteristics by wirelessly receiving a System Information Block (SIB) in the wireless signals and wherein the network characteristics comprise wireless network slice data from the SIB.” (Salkintzis, Figures 4 and 5, pp [111]-[114], [124], [137]).
 	 Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Rowson, Rusch and Basu Mallick, by incorporating teachings of Salkintzis, method and system for network slicing support in a wireless communication system, wherein network slice selections are optimized corresponding to application categories designed for the best support for the enhanced mobile broadband application category wherein the information exchanges between the user equipment and the network side are best supported by the system information block exchanges and radio resource control RRC messaging that provide the optimal outcome for network slice selections for the user equipment at the most sufficient and most effective manner.  


Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644